Citation Nr: 1715757	
Decision Date: 05/10/17    Archive Date: 05/22/17

DOCKET NO.  10-33 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for hypertension. 

2.  Entitlement to service connection for a psychiatric disability.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Zi-Heng Zhu, Associate Counsel
INTRODUCTION

The Veteran served on active duty from July 1972 to November 1973. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Jurisdiction of the claims was subsequently transferred to the RO in Los Angeles, California. 

The issue of entitlement to service connection for hypertension is REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

The preponderance of evidence is against the finding that any currently diagnosed psychiatric disability, to include depression, is etiologically related to any aspect of active service, or is due to or aggravated by a service-connected wrist disability. 


CONCLUSION OF LAW

The criteria for service connection for a psychiatric disability, to include depression, have not been met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2016); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from any notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in a letter dated in November 2010.  

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate awareness of what is necessary to substantiate claim).  

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the October 2016 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained an examination with respect to the claim.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service. 38 C.F.R. § 3.303(d) (2016). 

Service connection is also warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2016).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran asserts that a currently diagnosed depressive disorder is due to active service.  Specifically, the Veteran notes that boot camp during active service was very hard on him physically and emotionally, with excessively harsh instructors.  The Board finds that the preponderance of the competent medical evidence of record, to include service-medical records, post-service records, and a VA psychiatric examination, does not show an etiologic nexus between any aspect of the Veteran's active service and his current disorder.  The Board finds that the medical evidence also does not show competent evidence that a psychiatric disability is due to or aggravated by a service-connected wrist disability.  Therefore, the claim for service connection for a psychiatric disability, to include depression, must be denied. 

The Board notes that the Veteran has been, and is currently, diagnosed with persistent depressive disorder.  However, while the Veteran claims that the disorder started during service, and has progressed to the present, the competent medical evidence does not show any diagnosis or treatment for a psychiatric condition, to include depression, until decades after the Veteran left service.  The Board finds some inconsistencies in the Veteran's reporting of the start of depression.  Specifically, during some treatment records, the Veteran stated that his depression started when his lost his father, several years after he left service in 1977.  That is inconsistent with those accounts that the Veteran has set forth that his psychiatric issues started during service as a result of the physical and mental abuse of drill instructors.  

In a July 2016 VA psychiatric examination, the VA examiner noted a diagnosis of persistent depressive disorder of moderate severity.  After noting a comprehensive history of the Veteran's depressive disorder, to include the Veteran's assertions of in-service incurrence of depression and anxiety, the VA examiner ultimately concluded that the Veteran's depressive disorder was not due to, or etiologically related to any aspect of the Veteran's active service.  The examiner noted that a review of the service medical records showed no indication of a diagnosis of or treatment for a psychiatric condition.  While there is evidence of physical injuries sustained during service, there was no evidence that the Veteran had any psychiatric or mental disorders during service as result of those injuries.  The examiner further noted that even considering the Veteran's claim of heavy drinking during service, that did not amount to a diagnosable psychiatric condition resulting in the currently diagnosed condition.  The examiner ultimately concluded that the Veteran's condition, to include depressive disorder, was most likely due to the Veteran's father passing a few years after the Veteran left service. 

The Board finds that the examiner did not err in noting that there was no evidence to demonstrate that the Veteran suffered from a mental or psychiatric disability during or shortly after service.  A review of the service medical records shows no evidence, reports, diagnoses, or treatments for depression or anxiety, as claimed by the Veteran to have arisen around that time.  Post-service records are equally silent on any treatment or diagnoses of a psychiatric condition, until years later.  The Board is aware that the Veteran has claimed that he received private psychiatric treatment shortly after leaving service for the claimed psychiatric condition.  However, the duty to assist is not a one-way street, the Board has requested from the Veteran authorization to acquire any such records, most recently in a June 2016 letter, and have received no response from the Veteran or representative that would permit VA to obtain any such records.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  

Consequently, the Board finds that the July 2016 VA examiner's opinion regarding the etiology of the Veteran's depressive disorder to be most probative, in that the examiner found that the Veteran's current psychiatric disability was not related to any aspect of the Veteran's active service.  The Board finds that there is no competent evidence establishing that the Veteran had any psychiatric disabilities during or directly after service.  The Board has considered the Veteran's lay assertions with regard to the etiology of the claimed condition.  However, those assertions have little probative value as the Veteran does not possess the relevant medical education, training, or experience to competently diagnosis a mental disorder, or assess the etiology of such a condition.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Therefore, in light of the competent medical opinion regarding the nexus of the Veteran psychiatric condition, the Veteran's lay assertions are given little probative weight.  

Finally, with regard to the Veteran's psychiatric condition, claimed as secondary to his service-connected disability, the Board notes that the evidence is again against the finding of such a relationship.  While the Veteran has claimed that his depression is related to his physical disabilities, to include his knees and shoulders, none of those conditions are service-connected.  The Board notes that the Veteran is currently only service-connected for a right wrist disability, which the Veteran has never specifically claimed to have caused depression.  He also seeks service connection for hypertension, but has not claimed that hypertension was a causative factor or aggravates a mental disorder.  The July 2016 VA examiner also noted that there was no medical basis that the Veteran's wrist disability caused or aggravated the Veteran's depression.  Specifically, the examiner noted that the Veteran had never specifically claimed that the wrist disability contributed in any way to his psychiatric problems.  The examiner noted that the vast majority of the Veteran's complains have been related to his other disabilities, to include of the knees and shoulders, during and after service, neither of which are service-connected.  Therefore, the preponderance of evidence is against the finding of secondary service connection to the Veteran's service-connected wrist condition as the preponderance of the evidence is against a finding that a service-connected wrist disability caused or has aggravated a psychiatric disability. 

Therefore, the Board finds that the preponderance of evidence is against the claim, and the Veteran's claim for service connection for a psychiatric disability must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016).


ORDER

Entitlement to service connection for a psychiatric disability is denied. 


REMAND

The Board finds that additional development is required for the remaining claim for service connection for hypertension.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the claim. 

With regard to the claim for service connection for hypertension, the Veteran was provided a VA examination in July 2016 to assess the nature and etiology of the claimed disability.  The Board finds that the July 2016 VA examination is incomplete.  While the examiner addressed the etiology of hypertension, the examiner did not consider the Veteran's lay statements regarding symptomology related to his hypertension.  Specifically, throughout the claims period, to include during a hearing before the undersigned, the Veteran claimed that he felt symptoms for hypertension began during his active service, specifically increased blood pressure and headaches.  Those lay assertions, while not dispositive to the claim, were not addressed by the examiner in providing the opinion.  In fact, the examiner noted, as part of the rationale, that there was no evidence that the Veteran had hypertension during service, or shortly after separation.  The opinion is silent on any discussion of the Veteran's lay assertions of symptoms and high blood pressure during or shortly after service.  Consequently, the Board finds that the July 2016 VA opinion regarding the etiology of the Veteran's hypertension is incomplete.  The VA examiner's negative nexus opinion was not based on an accurate factual basis as the examiner did not address or discuss any of the Veteran's lay assertions, and therefore that opinion is incomplete for consideration on the merits.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  An addendum opinion must be obtained prior to any appellate review or adjudication.

VA's statutory duty to assist the Veteran includes the duty to conduct a thorough examination so that the evaluation of the claimed disability will be a fully informed one.  Green v. Derwinski, 1 Vet. App. 121 (1991); Snuffer v. Gober, 10 Vet. App. 400 (1997).  Assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A (d) (West 2014); 38 C.F.R. § 3.159 (c)(4) (2016); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  When the medical evidence is incomplete, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment medical records not already of record.  

2.  After obtaining appropriate authorization, obtain any private treatment records identified by the Veteran, to include any records from any private physicians that are not already of record. 

3.  Return the Veteran's claim file to the VA examiner that conducted the July 2016 VA examination of hypertension.  If that examiner is not available, provide the claims file to another appropriately qualified VA medical doctor examiner.  The examiner must review the claims file and should note that review in the report.  The examiner is asked to provide an addendum opinion with regard to the etiology of hypertension.  Specifically, the examiner should diagnose opine whether it is as likely as not (50 percent probability or greater) that any current hypertension is related to service or any incident of service, or manifested to a compensable degree within one year following separation from service.  The examiner is asked to explicitly note consideration of the Veteran's lay statements of the onset of symptoms related claimed hypertension during service, such as claimed headaches and increased blood pressure.  A complete rationale for any opinion expressed should be included in the report.  

4.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


